GOLDTHWAITE, J.
1; The sixteenth section of the act-under the title of forcible entry and detainer, requires the Justice of the Peace to enter upon his minutes or docket true copies of the complaint, summons, venire, their respective returns, the names of the jurors-, their verdict, and the judgment thereon: also the names of the witnesses, the admission of evidence objected to, the rejection of evidence offered, the reason for such admission or rejection, and all other proceedings touching the complaint. [Dig. 205, §16.]
The object of these requirements is to secure a correct and faithful record of all the proceedings had before the Justice, but it never could have been intended that the omission to comply with them should affect either party injuriously. It is not probable that the reasons of the Justice would influence the decision of an appellate Court, and whether good or bad would neither warrant the admission of illegal, or the rejection of legal evidence. Hence we concludge that no advantage can be had in this Court of the omission by the Justice to state his reasons for the admission of the witness, or for his rejection of the records.
2. The rejection of the sheriff’s deed and the transcript of the record, showing its regularity, was proper, because this evidence would necessarily involve an examination of the mferits *356of Thompson’s title, under which he claims to be in possession. This was not the question before the jury, but they were called on to inquire whether Stringfellow was in possession under, or by collusion loith, the tenant of Clark.
It is said this evidence was offered only to show a determination of Clark’s estate, but the most superficial examination will show that this could not be ascertained without inquiring, whether this determination was produced by the existence of a legal title in another. The statute of forcible entry was ■ intended to protect possession ; and the purchaser of the title at a sheriff’s sale has no more right to enter without the consent of him who is in possession, than any other person with a lawful title.
In the present case, it appears that the tenant in possession voluntarily gave it up to the purchaser under the sheriff’s sale, but this did not invest the latter with a lawful right to hold against the landlord. The 5th section of the act expressly provides for such a case, for here the defendant was in, under, or by collusion with the tenant, and is therefore subject to be removed by this process.
3. We do not think there is any error in not rendering a judgment against Thompson. He was permitted by the Justice to defend the case, in consequence of his connection with the defendant'on the record; but there is nothing in the statute which requires or authorizes the Justice of the Peace in admitting the landlord as an actual party defendant in such a case.
It was therefore proper to renderthe judgmentagainst String-fellow, without connecting his landlord with him.
We are unable to perceive any error affecting the merits, and the judgment is affirmed.